HEANEY, Senior Circuit Judge.
The Ritenour School District appeals from a decision of the United States District Court for the Eastern District of Missouri holding that Ritenour is not entitled to any portion of the cost of completing the renovation of Bu-der Elementary School. Ritenour reopened Buder in 1986, at a cost to it of $486,000, to accommodate voluntary transfer students from the St. Louis School District. At that time, the State objected to reimbursing Ri-tenour for this payment and appealed to this court. We held that under the terms of the settlement agreement covering this case, the State was obligated to reimburse Ritenour fifty-five percent of the capital costs involved in reopening the school, or $267,300. Liddell v. Board of Educ., 839 F.2d 400, 405 (8th Cir.), cert. denied, 488 U.S. 825, 109 S.Ct. 74, 102 L.Ed.2d 50 (1988) (.Liddell XIV).
In 1990 Ritenour’s voters passed a $30 million bond issue for the capital improvement of all its schools. Ritenour now seeks partial reimbursement from the State for the cost of renovating Buder. Ritenour requests reimbursement in the amount of $1.72 million (based on the fifty-five percent ratio approved in Liddell XIV) or at a minimum, for $813,126 (based on the current twenty-six percent ratio of elementary transfer students at Ritenour).
On March 8, 1994, we remanded the matter to the district court with directions to it to set forth in some detail the reasons for its denial and to submit to this court amended findings and conclusions. 20 F.3d 324. The district court has now done so. After a careful review of the district court’s amended findings and order, we affirm for the reasons stated by the district court,